PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


RAFAEL MEDINA,                           
                  Plaintiff-Appellant,
                 v.                              No. 00-2156
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                          (CA-99-1498-A)

                       Argued: April 4, 2001

                       Decided: July 27, 2001

         Before WILKINS and KING, Circuit Judges, and
        Frederic N. SMALKIN, United States District Judge
        for the District of Maryland, sitting by designation.



Vacated and remanded with instructions by published opinion. Judge
King wrote the opinion, in which Judge Wilkins and Judge Smalkin
joined.


                             COUNSEL

ARGUED: Edward Scott Rosenthal, ROSENTHAL, RICH &
COSTLE, L.L.P., Alexandria, Virginia, for Appellant. Lawrence
Joseph Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee. ON BRIEF: Helen F. Fahey, United States Attorney,
Alexandria, Virginia, for Appellee.
2                      MEDINA v. UNITED STATES
                              OPINION

KING, Circuit Judge:

   Rafael Medina was arrested by agents of the Immigration and Nat-
uralization Service ("INS") and subjected to deportation proceedings,
which the INS subsequently dismissed. After exhausting his adminis-
trative remedies under the Federal Tort Claims Act, 28 U.S.C.
§§ 1346(b), 2671-2680 ("FTCA"), Medina brought suit in the Eastern
District of Virginia on the theory that the INS agents involved had
arrested him without probable cause, thereby committing various torts
under Virginia law. The district court granted summary judgment to
the Government, and Medina appeals. Because we conclude that the
district court lacked subject matter jurisdiction in this case, we vacate
the summary judgment and remand with instructions that Medina’s
complaint be dismissed.

                                   I.

                                   A.

   Medina was a resident of Virginia and a Venezuelan diplomat
assigned to the Embassy of Venezuela in Washington, D.C. In Sep-
tember 1996, Medina’s former fiancee accused him of various crimes,
and he was indicted in Virginia for attempted rape, sexual battery,
burglary, petit larceny, and simple assault and battery. Over Medina’s
objections, Venezuela refused to waive his diplomatic immunity and
instead recalled him to Venezuela. Determined to defend himself
against the charges, Medina renounced his diplomatic status and sur-
rendered to the jurisdiction of the Circuit Court for the City of Alex-
andria. On May 29, 1997, Medina was acquitted by a jury of all
charges except the misdemeanor of simple assault and battery under
Virginia Code § 18.2-57, for which he was fined $2,000 and ordered
to pay the state’s costs of prosecution. In considering the charge, the
jury was instructed that, under Virginia law, simple assault and bat-
tery is "any bodily hurt, however slight, done to another in any angry,
rude or vengeful manner." J.A. 187.

   Because of the unusual circumstances surrounding Medina’s case,
the Washington Post published an article about the verdict, noting
                       MEDINA v. UNITED STATES                          3
that, although he had been acquitted of most charges, Medina was
convicted of "misdemeanor assault" of "his former fiancee[.]" J.A.
104. The article also stated that "[t]he misdemeanor conviction is
unlikely to affect Medina’s immigration status[.]" When INS Special
Agent Stephen C. Adaway read the newspaper article, however, he
was unconvinced by the Post’s legal conclusions. Adaway decided to
pursue an inquiry into whether Medina had committed a crime involv-
ing moral turpitude ("CIMT") within the meaning of 8 U.S.C.
§ 1227(a)(2)(A)(i), rendering him subject to deportation. Upon exam-
ining the record of Medina’s state court conviction, Adaway con-
cluded that Medina had committed a CIMT based on the "nature of
the relationship between Mr. Medina and the victim, his fiancee, and
the nature of the associated charges[.]" J.A. 96. After reaching this
conclusion, Adaway requested, through proper channels, an arrest
warrant from the INS Assistant District Director of Investigations.
The Assistant Director reviewed and approved Adaway’s request,
issuing an INS warrant on June 23, 1997, for Medina’s arrest. J.A. 56.
See 8 C.F.R. § 239.1(a)(3) (authorization for Assistant Director to
issue arrest warrants).

   Adaway and other INS agents executed the warrant at Medina’s
residence in Arlington, Virginia, on the morning of July 2, 1997.
Medina surrendered peaceably and was detained until later that after-
noon, when he posted a $7,500 bond. On July 10, 1997, Medina filed
a motion to terminate the deportation proceedings on the ground that
simple assault and battery was not a CIMT. The INS eventually
agreed with Medina, and on August 15, 1997, it filed a "nonopposi-
tion" to Medina’s motion. Soon thereafter, an Immigration Judge
granted Medina’s motion and terminated the proceedings.

                                   B.

  On November 17, 1998, Medina filed an administrative claim for
damages pursuant to the FTCA, which the INS denied on April 13,
1999.1 Thereafter, Medina, on October 6, 1999, filed his complaint in
  1
   Pursuant to the provisions of 28 U.S.C. § 2675(a), "An action shall
not be instituted upon a claim against the United States for money dam-
ages . . . unless the claimant shall have first presented the claim to the
appropriate Federal agency and his claim shall have been finally denied
by the agency in writing[.]"
4                      MEDINA v. UNITED STATES
the district court. The four bases for recovery embodied in the com-
plaint were: (1) assault and battery; (2) false arrest; (3) malicious
prosecution; and (4) infliction of emotional distress. The court, by its
June 19, 2000 Order, granted summary judgment to the Government,
concluding that "probable cause existed to believe that plaintiff was
deportable on the basis of being convicted of a crime of moral turpi-
tude. Because each of the counts in this lawsuit emanates from the
assumption that Adaway lacked probable cause . . . each count fails
as a matter of law." J.A. 243-44. Medina now appeals, and we possess
jurisdiction pursuant to 28 U.S.C. § 1291.

                                  II.

   The FTCA represents a limited congressional waiver of sovereign
immunity for injury or loss caused by the negligent or wrongful act
of a Government employee acting within the scope of his or her
employment. The statute permits the United States to be held liable
in tort in the same respect as a private person would be liable under
the law of the place where the act occurred. 28 U.S.C § 1346(b); Har-
ris v. United States, 718 F.2d 654, 656 (4th Cir. 1983). The FTCA
does not create new causes of action; instead, it "serves to convey
jurisdiction when the alleged breach of duty is tortious under state
law, or when the Government has breached a duty under federal law
that is analogous to a duty of care recognized by state law." Goldstar
(Panama) S.A. v. United States, 967 F.2d 965, 969 (4th Cir. 1992).
Since the INS officials’ alleged torts occurred in Virginia, the sub-
stantive law of Virginia applies. See United States v. Neustadt, 366
U.S. 696, 706 n.15 (1961).

                                  A.

   Before we reach the merits of Medina’s claim, we must be assured
that Congress has waived sovereign immunity. Medina asserts a cause
of action under § 1346(b). However, 28 U.S.C. § 2680 provides for
various exceptions to the FTCA. If any of those exceptions apply, we
are constrained to dismiss Medina’s complaint — even though the
Government has not raised the issue — inasmuch as the United States
is immune from suit "without the consent of Congress." United States
v. Bankers Ins. Co., 245 F.3d 315, 320 (4th Cir. 2001) (quoting Block
v. North Dakota, 461 U.S. 273, 287 (1983)). Because the Govern-
                       MEDINA v. UNITED STATES                         5
ment’s potential immunity from suit affects our jurisdiction, we first
consider whether Congress has waived sovereign immunity in this
instance. See Presidential Gardens Assocs. v. United States, 175 F.3d
132, 140 (2d Cir. 1999) ("[T]he Government’s past failure to raise the
defense of sovereign immunity in no way prevents this Court from
considering the issue now."); United States v. Bein, 214 F.3d 408, 412
(3d Cir. 2000) ("[S]overeign immunity advances a jurisdictional bar
. . . which the court may raise sua sponte[.]"); cf. Suarez Corp. Indus.
v. McGraw, 125 F.3d 222, 227 (4th Cir. 1997) ("We believe that,
because of its jurisdictional nature, a court ought to consider the issue
of Eleventh Amendment immunity at any time, even sua sponte.").

                                   B.

                                   1.

   Pursuant to § 2680(h), certain types of intentional torts are
exempted from liability under the FTCA. Three of Medina’s four
claims for relief — assault and battery, malicious prosecution, and
false arrest — potentially implicate these exemptions. However, the
§ 2680(h) exemptions do not apply to (and the Government may be
liable for) these torts when committed by federal investigative or law
enforcement officers. We are satisfied that the INS agents involved
meet this definition. See Caban v. United States, 728 F.2d 68, 72 (2d
Cir. 1984) ("INS agents are ‘investigative or law enforcement offi-
cers’ within the meaning of [§ 2680(h)]."); compare 28 U.S.C.
§ 2680(h) (definition of "investigative or law enforcement officer")
with 8 U.S.C. § 1357 (powers of INS agents).

                                   2.

   We nevertheless conclude that all of Medina’s claims fall within
another exemption in § 2680. Although the provisions of this subsec-
tion, § 2680(a), have also not been raised as a defense or a jurisdic-
tional bar by the Government, § 2680(a) provides that the United
States has not consented to liability for

    [a]ny claim based upon an act or omission of an employee
    of the Government, exercising due care, in the execution of
6                       MEDINA v. UNITED STATES
     a statute or regulation, whether or not such statute or regula-
     tion be valid, or based upon the exercise or performance or
     the failure to exercise or perform a discretionary function or
     duty on the part of a federal agency or an employee of the
     Government, whether or not the discretion involved be
     abused.

    Thus, pursuant to its provisions, § 2680(a) establishes two possible
exceptions to the FTCA’s general waiver of sovereign immunity: (1)
if the INS officials exercised due care in the execution of their powers
under 8 U.S.C. § 1226; or (2) if the INS officials were performing a
discretionary function or duty in arresting Medina. Because we con-
clude that the INS agents were carrying out such a discretionary func-
tion, we need only address and answer the second inquiry.

                                    C.

   Federal courts have struggled somewhat in deciding (1) the types
of conduct the § 2680(a) discretionary function exception protects;
and (2) whether and how to apply the exception in cases brought
under the intentional tort proviso found in § 2680(h). The Supreme
Court has provided guidance in unraveling the former mystery; the
latter question, on the other hand, remains unsettled. Still, we tread
through this area with substantial assistance from our sister circuits.
We start with the latter problem: the application of the discretionary
function exception in § 2680(a) to claims brought pursuant to the
intentional tort proviso of § 2680(h).

                                    1.

   Since the intentional tort proviso in § 2680(h) specifically autho-
rizes suits for, inter alia, malicious prosecution and false arrest, "it has
been suggested that congressional intent will be defeated if immunity
is afforded pursuant to section 2680(a) in suits brought under the pro-
viso to section 2680(h)." Gray v. Bell, 712 F.2d 490, 507 (D.C. Cir.
1983). The district court in Townsend v. Carmel, 494 F. Supp. 30, 36-
37 (D.D.C. 1980), took such a position, holding that suits under
§ 2680(h) did not have to clear the discretionary function "hurdle."
                       MEDINA v. UNITED STATES                        7
   However, we are convinced that the D.C. Circuit resolved this
question correctly in its decision in Gray. When asked to determine
whether the discretionary function exception in § 2680(a) applied to
law enforcement torts under § 2680(h), the Court of Appeals con-
cluded that the two sections of the statute exist independently.
Eschewing any theory that § 2680(h) overrode § 2680(a), the court
explained that § 2680(a) explicitly renders the FTCA’s waiver of sov-
ereign immunity inapplicable to "any claim based upon [a discretion-
ary function.]" Gray, 712 F.2d at 507. We must assume that, when
Congress amended § 2680(h) in 1974, it was aware of § 2680(a) and
its contours. See Cannon v. Univ. of Chicago, 441 U.S. 677, 696-97
(1979) ("It is always appropriate to assume that our elected represen-
tatives . . . know the law[.]"). Furthermore, any incongruity between
the two sections can easily be reconciled. Gray, 712 F.2d at 507; see
also Gasho v. United States, 39 F.3d 1420, 1435 (9th Cir. 1994) ("If
[the United States] can show that the tortious conduct involves a ‘dis-
cretionary function,’ a plaintiff cannot maintain an FTCA claim, even
if the discretionary act constitutes an intentional tort under
§ 2680(h)."); Jackson v. United States, 77 F. Supp. 2d 709, 714 (D.
Md. 1999) ("The Court holds that a FTCA plaintiff must first over-
come the discretionary function ‘hurdle’ before the Court will con-
sider intentional tort claims under § 2680(h)."); but see Sutton v.
United States, 819 F.2d 1289, 1295 (5th Cir. 1987) (rejecting idea that
discretionary function hurdle must always be overcome because
"[such] construction of the statute would result in judicial repeal of
the law enforcement proviso by rendering its authorization of suits for
malicious prosecution, which frequently arise out of, or in connection
with discretionary acts, superfluous").

   Thus, we are called upon to reconcile these two statutory provi-
sions, and to determine the bounds of the discretionary function
exception found in § 2680(a). In doing so, we begin with the principle
that "[f]ederal officials do not possess discretion to violate constitu-
tional rights or federal statutes." United States Fid. & Guar. Co. v.
United States, 837 F.2d 116, 120 (3d Cir. 1988); see also Berkovitz
v. United States, 486 U.S. 531, 536 (1988); Red Lake Band of Chip-
pewa Indians v. United States, 800 F.2d 1187, 1196 (D.C. Cir. 1986).
In this case, Medina does not allege that the INS agents violated
either the Constitution of the United States or any federal statutes or
regulations. He merely alleges that violations of Virginia law
8                        MEDINA v. UNITED STATES
occurred during the issuance and execution of an INS warrant by fed-
eral officials.2 Of course, the very purpose of the § 2680(a) discretion-
ary function exemption is to immunize certain agency conduct that
might violate state law.

   We therefore conclude that the actions underlying intentional tort
allegations described in § 2680(h), if authorized and implemented
consistent with federal law and the Constitution of the United States,
may be considered discretionary functions under § 2680(a), even if
they would otherwise constitute actionable torts under state law. See
Jackson, 77 F. Supp. 2d at 714 (citing Garcia v. United States, 896
F. Supp. 467 (E.D. Pa. 1995)). This result obtains from the necessity
that federal officials be permitted without impediment to conduct the
Nation’s business in fifty independent, yet constitutionally inferior,
legal jurisdictions. Hence, this case presents exactly the sort of situa-
tion that the discretionary function exception seeks to address. If Con-
gress intended a contrary result by its enactment of § 2680(h), it did
not so indicate. Therefore, Medina’s FTCA claims of intentional torts
under § 2680(h) must clear the § 2680(a) discretionary function hur-
dle; we now turn to whether his claims have done so.

                                     2.

   When the D.C. Circuit confronted the discretionary function excep-
tion in Gray, it noted that "[b]ecause the obscurity of this area is
matched only by its wealth of conclusory analytical labels, wading
through the relevant case law is surprisingly difficult." Gray, 712 F.2d
at 507. However, since Gray, the Supreme Court has clarified the
issue. In Berkovitz, the Court established a two-pronged test to
employ in determining whether the discretionary function exception
applies. In order for the exception to apply, the challenged conduct
must "be the product of judgment or choice," i.e., the exception does
    2
    Although it is not relevant to our resolution of this appeal, see infra,
we note that Virginia may well provide immunity to officers who make
a mistake of law in effectuating an arrest and prosecution. See DeChene
v. Smallwood, 311 S.E.2d 749, 751 (Va. 1984). And the United States is
entitled to avail itself of any defenses its agents could raise in their indi-
vidual capacities. See Norton v. United States, 581 F.2d 390, 395 (4th
Cir. 1978).
                        MEDINA v. UNITED STATES                           9
not apply when the employee is merely following "a federal statute,
regulation, or policy [that] specifically prescribes a course of action."
Berkovitz, 486 U.S. at 536. Second, the challenged conduct must be
"based on considerations of public policy." Id. at 537.

                                     a.

   The conduct of the INS officials in this case clearly meets the first
prong of the Berkovitz test. Pursuant to 28 U.S.C. § 1226(a), "an alien
may be arrested and detained pending a decision on whether the alien
is to be removed from the United States." (emphasis added).3 Indeed,
the district court inquired of Medina’s attorney on exactly this point:

      Mr. Rosenthal: There was no requirement even for an
      arrest in this case. . . . [F]requently in these types of cases,
      with one or two misdemeanors, a mere notice is provided.

      The Court: Of course, that’s discretionary with the officer
      making those decisions . . . .

      Mr. Rosenthal: I believe it is.4

J.A. 216. In short, the INS was presented with the evidence of Medi-
na’s conviction for assault under Virginia law. Under 28 U.S.C.
§ 1227(a)(2)(A)(i), an alien admitted to the United States in the last
  3
     Under 28 U.S.C. § 1226(c)(1)(C), the INS’s discretion is less clear. It
provides that "the Attorney General shall take into custody any alien who
[is deportable for committing a CIMT and] has been sentence[d] to a
term of imprisonment of at least 1 year." (emphasis added). Since
Medina did not fit this scenario, the decision to detain him arose under
§ 1226(a).
   4
     This admission by Medina relates to the INS’s decision to arrest him,
as opposed to issuing a Notice to Appear ("NTA"). Had the INS only
issued an NTA — which merely directs an alien to appear before an
Immigration Judge — Medina would not possess a claim for false arrest
or assault and battery stemming from the arrest. To the extent any claim
for malicious prosecution would survive, we are convinced that the deci-
sion to issue the NTA would also be excepted from the FTCA waiver of
sovereign immunity as a discretionary function. See infra.
10                     MEDINA v. UNITED STATES
five years is deportable if he is (1) convicted of a CIMT, and (2) is
convicted of a crime for which a sentence of one year or longer may
be imposed. Since Medina’s conviction was for a crime that could
have resulted in a sentence of one year, the INS was charged with
determining whether Medina’s crime was one involving moral turpi-
tude.

   Moral turpitude "is a nebulous concept, which refers generally to
conduct that shocks the public conscience as being inherently base,
vile, or depraved, contrary to the rules of morality and the duties
owed between man and man, either one’s fellow man or society in
general." Matter of Danesh, 19 I. & N. Dec. 669, 670 (BIA 1988).
The concept has been a part of our immigration laws for over one
hundred years. See Jordan v. De George, 341 U.S. 223, 229 n.14
(1951) (discussing history of "moral turpitude" in immigration laws).
It is no coincidence that Congress did not define the term, instead
committing its interpretation to "future administrative and judicial
interpretation." Cabral v. United States, 15 F.3d 193, 195 (1st Cir.
1994).

   It seems evident, then, that the INS’s decision to assert that Medina
had in fact committed a CIMT was a quintessential exercise of its
broad discretion. See, e.g., In re Bahta, Interim Dec. 3437, 2000 WL
1470462 (BIA 2000) ("[T]he Service still has prosecutorial discretion,
which includes the discretion to address the equities of individual
cases in a manner that the rigid application of a broadly drawn statute
often will not allow."); In re G-N-C, Interim Dec. 3366, 1998 WL
646918 (BIA 1998) ("We recognize that the decision to institute
deportation proceedings involves the exercise of prosecutorial discre-
tion[.]"). Since prosecutorial discretion is, by definition, a "choice,"
we are satisfied that the decision to arrest Medina and institute depor-
tation proceedings satisfies the first prong of the Berkovitz test.5
  5
   To the extent Medina would argue that the INS’s choice to assert he
had committed a CIMT was foreclosed by either In re Fualaau, 21 I. &
N. Dec. 475 (BIA 1996), or Virginia law, we disagree. See Fallau, 21 I.
& N. Dec. at 477 ("Simple assault is not considered to be a crime involv-
ing moral turpitude."); Godbolt v. Brawley, 463 S.E.2d 657, 660 (Va.
1995) (same, under Virginia law for impeachment of witnesses). First,
we note that Virginia law does not control the definition of CIMT.
                        MEDINA v. UNITED STATES                           11
                                     b.

   The second prong of the discretionary function test is that the chal-
lenged conduct must implicate considerations of public policy. United
States v. Gaubert, 499 U.S. 315, 322-23 (1991). This second prong
exists because the very purpose of the discretionary function excep-
tion is to prevent judicial "second-guessing" of administrative deci-
sions grounded in social and political policy. Id.

   We recognize at the outset that "if a government employee has dis-
cretion under the first Gaubert prong, it ‘must be presumed’ that his
acts ‘are grounded in policy when exercising that discretion[.]’" Ber-

Cabral, 15 F.3d at 196 n.5 ("[T]he definition of a CIMT [under the
immigration laws] is a matter of federal law."). Second, we have con-
cluded that other authorities — cited approvingly in Fallau — leave
room for a simple assault to be a CIMT. See Matter of Perez-Contreras,
20 I. & N. Dec. 615, 618 (BIA 1992) ("Simple assault is generally not
considered to be a crime involving moral turpitude.") (emphasis added);
Danesh, 19 I. & N. Dec. at 671 (same). Third, in Fallau, a central issue
was that the state of mind required under the Hawaii statute was reckless-
ness, whereas in Medina’s case a conviction for simple assault and bat-
tery in Virginia requires general intent that the battery has been
accomplished in an "angry, rude, or vengeful manner." Model Virginia
Jury Instructions, Criminal No. 37.300; J.A. 187. Fallau, 21 I. & N. Dec.
at 478 ("analysis of an alien’s intent is critical to a determination regard-
ing moral turpitude"). Indeed, the BIA called Fallau’s case one "of first
impression" and considered it en banc. That the BIA believed it neces-
sary to convene en banc to determine whether a conviction under
Hawaii’s simple assault statute was a CIMT speaks volumes about the
instant case. Moreover, Fallau pleaded guilty to recklessly inflicting bod-
ily injury, id. at 476, arguably a crime with elements less indicative of
moral turpitude than that of which Medina was convicted. Put simply,
the BIA is constantly reevaluating these issues, and each case is different
— the resolution turning on the statutory or common law elements of the
particular state crime of conviction, and the record of conviction. See In
re Ajami, Interim Dec. 3405, 1999 WL 487022 (BIA 1999). We are
loathe to conclude that, given the uncertainty and ambiguity surrounding
the term "moral turpitude" and the BIA’s constant struggle with these
issues, that no discretion existed to assert that Medina had committed a
CIMT.
12                     MEDINA v. UNITED STATES
naldes v. United States, 81 F.3d 428, 429 (4th Cir. 1996) (quoting
Gaubert, 499 U.S. at 324)).

   Furthermore, we find it significant that Medina’s crime was carried
out against his former fiancee, Maria Bracho. The INS — which is
statutorily authorized to administer the immigration laws and deter-
mine what constitutes a CIMT — has, in the past several years, taken
steps to assert that crimes of assault upon victims that have a "special
relationship" with the assaulter may be a CIMT. See In re Tran, 21
I. & N. Dec. 291, 292-93 (BIA 1996) (concluding that acts of vio-
lence against someone in a special relationship with the assaulter is
"different from [assault] between strangers or acquaintances," and is
a CIMT); Grageda v. INS, 12 F.3d 919, 922 (9th Cir. 1993) (holding
that spousal abuse is a CIMT); Toutounjian v. INS, 959 F. Supp. 598,
603 (W.D.N.Y. 1997) ("[S]exual or physical abuse of women or chil-
dren has been almost uniformly found to involve a crime of moral tur-
pitude.").

   Medina strenuously contends, however, that this fact is irrelevant
since (1) it was not an element of the offense of conviction (as in Tran
and Grageda) and (2) his special relationship with the victim was
mentioned nowhere in the record of conviction; indeed, Adaway was
aware of Medina’s relationship with his ex-fiancee only as a result of
the newspaper article. We acknowledge authority in support of Medi-
na’s stance, see, e.g., Gonzalez-Alvarado v. INS, 39 F.3d 245, 246
(9th Cir. 1994) (holding that the "particular familial relationship
allegedly involved in the crimes" was not relevant since it was not
included in the record of conviction), but the INS certainly had the
discretion to assert otherwise.6 Indeed, there are significant and per-
suasive legal bases for the INS to take such a position.7
  6
    Even if the INS abused its discretion in so asserting, Medina would
not be able to present an FTCA claim. Section 2680(a) specifically pro-
vides that the discretionary function exception exists "whether or not the
discretion involved be abused."
  7
    The rule excluding facts of the crime from a determination of CIMT
has been harshly and persuasively criticized at times (including recently)
in the courts. See, e.g., Michel v. INS, 206 F.3d 253, 268-71 (2d Cir.
2000) (Calabresi, J., dissenting) ("Given the fact that this definition of
‘moral turpitude’ appears to require some analysis of whether a particular
                        MEDINA v. UNITED STATES                         13
   At bottom, the INS’s decision to arrest Medina was clearly clothed
in public policy considerations. Faced with a record evincing the
undisputed fact of his conviction, a decision was made, based on
Medina’s special relationship with his victim, to assert that Medina’s
conviction constituted a CIMT under the immigration laws. Even
though the INS ultimately decided not to pursue the deportation of
Medina, we are fully satisfied that the initial decision to initiate pro-
ceedings and arrest him was the type of agency conduct Congress
intended to immunize in the discretionary function exception found
in § 2680(a). See, e.g., Sloan v. United States Dep’t of Housing and
Urban Dev., 236 F.3d 756, 760 (D.C. Cir. 2001) ("The decision to ini-
tiate a prosecution has long been regarded as a classic discretionary
function.").

                                   III.

   Pursuant to the foregoing, we vacate the order below and remand
to the district court with instructions that the complaint be dismissed.

               VACATED AND REMANDED WITH INSTRUCTIONS

crime is ‘inherently base, vile, or depraved, [etc.,]’ it is hard to under-
stand how the gravity of the crime can play no part in the inquiry.")
(emphasis in original); Marciano v. INS, 450 F.2d 1022, 1026-31 (8th
Cir. 1971) (Eisele, J., dissenting); Tillinghast v. Edmead, 31 F.2d 81, 84
(1st Cir. 1929) (Anderson, J., dissenting); Zgodda v. Holland, 184 F.
Supp. 847, 849 (E.D. Pa. 1960) ("Counsel’s argument makes a powerful
appeal to reason and conscience. It poses the question whether the moral
quality of an act can be assessed apart from the impact of attendant cir-
cumstance. Unfortunately for this petitioner, the question is not an open
one. We regret that we are not free, as we understand the law, to go back
of the convictions.").